Bigelow, C. J.
We can entertain no doubt of the competency of the evidence of the chemical analysis of certain liquor which was introduced in support of the prosecution. It was not *119testimony concerning a collateral fact which furnished no inference bearing on the issue. There was evidence of the identity of the kind or quality of this liquor with that which was found on the premises of the defendant. It was called by the same name and was similar in color, flavor and strength. This laid the groundwork for proof of the constituent parts of which it was composed in order to show that it was intoxicating in its nature, and as tending to lead to the inference that that which was in the possession of the defendant, bearing the same external appearance, was of like quality in all respects. In this view, it was competent circumstantial evidence. If on a trial for murder it appeared that the mortal wound was inflicted by a pistol discharged at a distance of thirty yards, it certainly would be competent to show that a pistol of the same size, shape and designation with one in the possession of the defendant would send a ball with deadly effect at that distance; or upon a charge of killing by poison, that a substance having the same name, color, odor and general appearance with one seen in the possession of the party charged was fatal to animal life. The point is not whether evidence of this character establishes the guilt of the party charged; but whether it is so far relevant and material as to be admissible as one link in the chain of circumstances tending to prove the issue before the jury. Tried by this test, the evidence objected to was clearly competent. It falls within what is called “ the third basis of evidence ” by a learned author, there being a clear connection between the collateral fact offered in evidence and the fact directly involved in the issue. 1 Greenl. Ev. § 11.
The ruling upon the other point raised at the trial was also correct. The offence with which the defendant is charged might have been committed irrespectively of any knowledge on his part that the liquors kept by him were intoxicating. The statute prohibits absolutely the keeping of such liquors with an intent to sell them. The intent applies solely to the purpose for which they are kept, and not at all to the nature or quality of the article. This a person is bound to know or ascertain at his peril. Whether he knows it or not, he commits the offence by keeping *120an article which is in fact intoxicating, with an intent to sell it, The argument urged in behalf of the defendant is founded on the mistake that the guilty intent necessary to constitute the offence which the law prohibits must include a knowledge of the quality of the article as well as a purpose to sell it. Such a construction of the statute would contravene its whole scope and object. Commonwealth v. Boynton, 2 Allen, 160. Commonwealth v. Farren, 9 Allen, 489. Exceptions overruled.